Case 8:19-cv-00448-VMC-CPT Document 44 Filed 06/05/19 Page 1 of 23 PageID 311



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

   UNITED STATES SECURITIES
   & EXCHANGE COMMISSION,

          Plaintiff,

   v.                                 Case No. 8:19-cv-448-T-33CPT

   SPARTAN SECURITIES GROUP, LTD,
   ISLAND CAPITAL MANAGEMENT,
   CARL DILLEY, MICAH ELDRED,
   and DAVID LOPEZ,

        Defendants.
   ______________________________/
                                   ORDER
          Before this Court are Defendant Micah Eldred’s Motion to

   Dismiss (Doc. # 22) and Defendants Spartan Securities Group,

   LTD,   Island   Capital   Management,      Carl    Dilley,   and   David

   Lopez’s Joint Motion to Dismiss (Doc. # 23), filed on April

   22, 2019. The Securities and Exchange Commission responded in

   opposition on May 24, 2019, (Doc. ## 33, 34), and the Court

   held oral argument on May 31, 2019. For the reasons that

   follow, as well as the reasons stated at the hearing, the

   Motions are denied.

   I.     Background

          The SEC brings this civil enforcement action against

   Spartan    Securities,    Island       Capital    Management,   Dilley,

   Eldred, and Lopez for their alleged roles in creating nineteen



                                      1
Case 8:19-cv-00448-VMC-CPT Document 44 Filed 06/05/19 Page 2 of 23 PageID 312



   undisclosed         blank   check       companies        in    violation      of   the

   Securities Act of 1933 (Securities Act) and the Securities

   Exchange Act of 1934 (Exchange Act). (Doc. # 1).

          A.      Defendants

          Spartan      Securities      —     a    broker-dealer       —    and   Island

   Capital Management — a transfer agent that does business as

   Island Stock Transfer — are owned by Connect X Capital Markets

   LLC. (Id. at ¶¶ 13-17). Connect X’s “managing member is Eldred

   and    [its]    shareholders        have       included       Dilley,   Eldred     and

   Lopez.” (Id.). At all relevant times, Dilley, Eldred, and

   Lopez       were     principals      of        Spartan        Securities.      (Id.).

   Additionally, Island Stock Transfer’s president was Dilley,

   its CEO was Eldred, and its chief compliance officer was

   Lopez. (Id.). Lopez also served as Spartan Securities’ chief

   compliance officer. (Id.).

          Spartan       Securities      and       Island     Stock     Transfer       are

   allegedly a one-stop shop to issuers of microcap securities.

   (Id. at ¶ 2). Microcap securities have low share prices,

   scarce analyst coverage, and are traded over the counter

   rather than on a national exchange. These securities are

   regulated      by    the    Financial         Industry    Regulatory       Authority

   (FINRA) and certain steps must be taken before they can be

   sold    publicly.      Specifically,           before     a    broker-dealer       can



                                              2
Case 8:19-cv-00448-VMC-CPT Document 44 Filed 06/05/19 Page 3 of 23 PageID 313



   publicly quote the price of and make a market for a microcap

   security, the broker-dealer must satisfy Rule 15c2-11 of the

   Exchange    Act,    which    requires      a   Form    211   application     be

   submitted to FINRA. (Id. at ¶ 7).

         B.    Defendants’ Alleged Roles in Fraudulent Schemes

         According to the Complaint, Defendants were involved “in

   one or two separate fraudulent schemes from approximately

   December 2009 through August 2014 to manufacture at least

   [nineteen]” undisclosed blank check companies. (Id. at ¶ 3).

   A blank check company is a company that either has no specific

   business plan or purpose or has indicated its business plan

   is to engage in a merger. 17 C.F.R. § 230.419(a)(2). Fourteen

   of these companies were created by Alvin Mirman — who was

   barred from association with any FINRA member in 2007 — and

   Sheldon Rose (Mirman/Rose companies). (Id.). Mirman and Rose

   pled guilty to conspiracy to commit securities fraud based on

   their involvement in the Mirman/Rose companies. (Id. at ¶¶

   18-19).

         The   other     five   companies         were    created   by   Michael

   Daniels, Diane Harrison, and Andy Fan (Daniels companies).

   (Id. at ¶ 3). The SEC issued a penny stock ban against Fan

   and   ordered   him    to    pay   a   penalty        of   $140,000   for   his

   involvement in the Daniels companies. (Id. at ¶ 22). The SEC



                                          3
Case 8:19-cv-00448-VMC-CPT Document 44 Filed 06/05/19 Page 4 of 23 PageID 314



   brought a separate enforcement action against Daniels and

   Harrison for their involvement in the Daniels companies,

   which remains ongoing. (Id. at ¶¶ 20-21).

          In   the    62-page,     191-paragraph    Complaint,      the   SEC

   alleges: (a) Spartan Securities violated Section 15(c)(2) and

   Rule 15c2-11 of the Exchange Act (Count 1), and Dilley,

   Eldred, and Lopez aided and abetted those violations (Count

   2); (b) Spartan Securities, Island Stock Transfer, Dilley,

   and Eldred violated — and aided and abetted violations of —

   Section 17(a) of the Securities Act (Counts 3-4, 8-10); (c)

   Spartan Securities, Island Stock Transfer, Dilley, and Eldred

   violated — and aided and abetted violations of — Section 10(b)

   and Rule 10b-5 of the Exchange Act (Counts 5-7, 11-13); and

   (d) Spartan Securities, Island Stock Transfer, and Dilley

   violated Sections 5(a) and 5(c) of the Securities Act (Count

   14).

   II.    Legal Standard

          On a motion to dismiss pursuant to Rule 12(b)(6), the

   Court accepts as true all the allegations in the complaint

   and    construes    them   in   the   light   most   favorable    to   the

   plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

   1262 (11th Cir. 2004). Further, the Court favors the plaintiff

   with all reasonable inferences from the allegations in the



                                         4
Case 8:19-cv-00448-VMC-CPT Document 44 Filed 06/05/19 Page 5 of 23 PageID 315



   complaint. Stephens v. Dep’t of Health & Human Servs., 901

   F.2d 1571, 1573 (11th Cir. 1990). But,

          [w]hile a complaint attacked by a Rule 12(b)(6)
          motion to dismiss does not need detailed factual
          allegations, a plaintiff’s obligation to provide
          the grounds of his entitlement to relief requires
          more than labels and conclusions, and a formulaic
          recitation of the elements of a cause of action
          will not do. Factual allegations must be enough to
          raise a right to relief above the speculative
          level.

   Bell    Atl.    Corp.     v.   Twombly,        550     U.S.   544,   555     (2007)

   (citations omitted). Courts are not “bound to accept as true

   a legal conclusion couched as a factual allegation.” Papasan

   v. Allain, 478 U.S. 265, 286 (1986). The Court must limit its

   consideration to well-pleaded factual allegations, documents

   central    to    or     referenced      in    the    complaint,      and    matters

   judicially noticed. La Grasta v. First Union Sec., Inc., 358

   F.3d 840, 845 (11th Cir. 2004).

   III. Analysis

          Although       Defendants       filed     two    separate     Motions       to

   Dismiss,       both     Motions    make       similar    arguments:        (1)    the

   Complaint       fails    to    comply     with      Federal    Rules   of        Civil

   Procedure 8(a) and 9(b); (2) the Complaint fails to state a

   claim   for     violations        of   the     securities     law’s    antifraud

   provisions under Federal Rule of Civil Procedure 12(b)(6);

   (3) the Complaint fails to state a claim for aiding and



                                             5
Case 8:19-cv-00448-VMC-CPT Document 44 Filed 06/05/19 Page 6 of 23 PageID 316



   abetting under Rule 12(b)(6); (4) the Complaint fails to state

   a claim for violations of Section 5 under Rule 12(b)(6); and

   (5) a majority of the SEC’s claims are time-barred.

         A.    Rule 8(a) and 9(b) Arguments

         Rule 8(a) requires that the complaint contain “a short

   and plain statement of the claim showing that the pleader is

   entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint

   must allege “enough facts to state a claim to relief that is

   plausible on its face.” Twombly, 550 U.S. at 570. In addition,

   Rule 9(b) requires a party alleging fraud to “state with

   particularity     the   circumstances     constituting        the    fraud,”

   although “[m]alice, intent, knowledge, and other conditions

   of a person’s mind may be alleged generally.” Fed. R. Civ. P.

   9(b).

         The   heightened    pleading      standard       of   Rule    9(b)    is

   satisfied    if   the   claim   sets    forth:    “(1)      precisely      what

   statements or omissions were made in which documents or oral

   representations; (2) the time and place of each such statement

   and the person responsible for making (or, in the case of

   omissions,    not   making)     them;    (3)     the    content     of     such

   statements and the manner in which they misled the plaintiff,

   and; (4) what the defendant obtained as a consequence of the

   fraud.” In re Galectin Therapeutics, Inc. Sec. Litig., 843



                                      6
Case 8:19-cv-00448-VMC-CPT Document 44 Filed 06/05/19 Page 7 of 23 PageID 317



   F.3d 1257, 1269 (11th Cir. 2016). Nonetheless, “Rule 9(b)

   does not abrogate the concept of notice pleading.” Id.

          The SEC’s 62-page, 191-paragraph Complaint contains more

   than enough detail to satisfy Rule 8(a)’s notice pleading

   requirements. Likewise, the Complaint contains a variety of

   fact-specific allegations of fraud. The Complaint provides

   specific    details   on   Spartan        Securities    and   Island    Stock

   Transfer’s alleged roles in serving as a one-stop shop for

   issuers of microcap securities that were later found to have

   violated    federal   securities          laws.   It   alleges    the   date,

   substance, and persons responsible for numerous statements

   and omissions in FINRA and Depository Trust Company (DTC)

   related    filings.   Further,     the       Complaint    identifies     the

   relationship between the false statements and the particular

   company at issue. Therefore, the Court finds the Complaint’s

   factual    allegations     satisfy         the    particularity     pleading

   requirements of Rule 9(b).

          Defendants also contend the Complaint is an improper

   shotgun pleading. (Doc. # 22 at 5-6; Doc. # 23 at 9). While

   each    count   incorporates     by        reference    all   the   factual

   allegations, each count does not incorporate the prior count.

   See Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d

   1313, 1324 (11th Cir. 2015) (“[The plaintiff’s] re-alleging



                                         7
Case 8:19-cv-00448-VMC-CPT Document 44 Filed 06/05/19 Page 8 of 23 PageID 318



   of paragraphs 1 through 49 [from the fact section] at the

   beginning of each count looks, at first glance, like the most

   common type of shotgun pleading. But it is not.”); Terry v.

   Interim Healthcare Gulf Coast, Inc., No. 8:18–cv–692–T-33JSS,

   2018 WL 1992276, at *2 (M.D. Fla. Apr. 27, 2018) (explaining

   a complaint that re-alleges just the factual allegations and

   does not re-allege each count is not a shotgun pleading).

   Furthermore,    the   SEC’s   claims   appear   to   be   based   on   a

   continuous fraudulent scheme. Accordingly, it is appropriate

   for the SEC to incorporate all of its factual allegations

   into each count. See SEC v. Strebinger, 114 F. Supp. 3d 1321,

   1327 n.4 (N.D. Ga. 2015) (holding the SEC’s 182-paragraph

   complaint that incorporated each factual allegation into each

   count was not a shotgun complaint because the SEC’s claims

   were based on one continuous act of fraud). Therefore, the

   Complaint is not a shotgun pleading.

         B.    Violations of the Antifraud Provisions

         Counts 3 and 4 allege Spartan Securities, Island Stock

   Transfer, Dilley, and Eldred violated Sections 17(a)(1) and

   17(a)(3) of the Securities Act. (Doc. # 1 at 46-48). Counts

   5-7 allege Spartan Securities, Island Stock Transfer, Dilley,

   and Eldred violated Section 10(b) and Rule 10b-5 of the

   Exchange Act. (Id. at 48-50).



                                     8
Case 8:19-cv-00448-VMC-CPT Document 44 Filed 06/05/19 Page 9 of 23 PageID 319



         To state a claim for securities fraud under Rule 10b-

   5(b), the SEC must allege: “(1) material misrepresentations

   or materially misleading omissions, (2) in connection with

   the purchase or sale of securities, (3) made with scienter.”

   SEC v. Merch. Capital, LLC, 483 F.3d 747, 766 (11th Cir.

   2007). Additionally, “[a] defendant engages in a fraudulent

   scheme in violation of [Rule 10b-5(a)] when he (1) commits a

   deceptive or manipulative act; (2) in furtherance of a scheme

   to defraud; and (3) with scienter.” SEC v. Greene, No. 13–

   CV–61762–ROSENBAUM/HUNT, 2014 WL 11706448, at *1 (S.D. Fla.

   Jan. 27, 2014). “The scope of liability under Section 10(b)

   and Rule 10b-5 is the same.” Merch. Capital, 483 F.3d at 766

   n.17.

         Claims    under     Section    17(a)        “require[]    substantially

   similar proof” as claims under Rule 10b-5. SEC v. Monterosso,

   756   F.3d    1326,   1334   (11th     Cir.       2014).   Specifically,    to

   establish a violation of Section 17(a)(1), the SEC must

   allege:      “(1)   material     misrepresentations            or   materially

   misleading omissions, (2) in the offer or sale of securities,

   (3) made with scienter.” Merch. Capital, 483 F.3d at 766.

   Claims under Section 17(a)(3) do not require a showing of

   scienter.      Instead,    the   SEC       must    allege:     “(1)   material

   misrepresentations or materially misleading omissions, (2) in



                                          9
Case 8:19-cv-00448-VMC-CPT Document 44 Filed 06/05/19 Page 10 of 23 PageID 320



    the offer or sale of securities, (3) made with negligence.”

    Id. Finally, “the ‘in connection with the purchase or sale

    of’ and ‘in the offer or sale of’ elements of Rule 10b–5 and

    § 17(a) can be interchangeable.” SEC v. Radius Capital Corp.,

    653 F. App’x 744, 749 (11th Cir. 2016).

               1.    Material Misstatements and Omissions

          Defendants begin by arguing Counts 3, 4, and 6 fail to

    state a claim because Defendants did not “make” a statement.

    (Doc. # 22 at 6; Doc. # 23 at 11). As a preliminary matter,

    Defendants’ assertion that Counts 3 and 4 for violations of

    Section 17(a) require they make a statement is misplaced.

    “[T]he requirement that the defendant be the ‘maker’ of the

    misrepresentations on a document only applies to Rule 10b-

    5(b).” Radius Capital, 653 F. App’x at 751. As explained by

    the Eleventh Circuit, “any attempts by the defendants to

    import the [Supreme] Court’s narrow holding [in Janus Capital

    Corp. v. First Derivative Traders, 564 U.S. 135 (2011)] to

    the entirety of § 17(a) is untenable on its face.” SEC v. Big

    Apple Consulting USA, Inc., 783 F.3d 786, 796 (11th Cir.

    2015). Accordingly, Defendants need not be the maker of the

    statements to be liable under Section 17(a). Even if Section

    17(a) contained such a requirement, the Complaint alleges

    sufficient facts to show Defendants made statements.



                                     10
Case 8:19-cv-00448-VMC-CPT Document 44 Filed 06/05/19 Page 11 of 23 PageID 321



          Island Stock Transfer contends “the Complaint does not

    identify a single statement made by Island, [so] Counts 3, 4

    and 6 should be dismissed as to Island.” (Doc. # 23 at 11).

    However, the Complaint alleges Island Stock Transfer made

    affirmative statements in DTC filings. (Doc. # 1 at ¶¶ 38,

    46-47,   89).     For    example,    Island     Stock    Transfer    (through

    Dilley) stated the companies were not shells and it would

    provide accurate information about the companies’ securities.

    (Id.). The SEC alleges both representations, among others,

    were false. (Id.). Such allegations are sufficient to show

    that Island Stock Transfer made statements for Rule 10b-5

    purposes.

          The     Complaint      alleges        Defendants    omitted    certain

    information in Form 211 applications and in their responses

    to    FINRA       deficiency      letters,       including        Defendants’

    relationships       with    the   issuers,      knowledge    of     potential

    mergers,    and    who     exactly   controlled     the    companies.    This

    information could plausibly be material to an investor. See

    SEC v. Farmer, No. 4:14-CV-2345, 2015 WL 5838867, at *13 (S.D.

    Tex. Oct. 7, 2015) (“A reasonable investor in a microcap

    security would surely want to know about the existence of an

    undisclosed control person who not only encouraged close

    associates and relatives to invest in the company, but also



                                           11
Case 8:19-cv-00448-VMC-CPT Document 44 Filed 06/05/19 Page 12 of 23 PageID 322



    provided those associates and relatives with the cash with

    which they would then ‘buy’ the company’s stock.”).

           In sum, the misstatements and omissions allegedly made

    by Defendants are at least arguably material. See SEC v. RPM

    Int’l, Inc., 282 F. Supp. 3d 1, 23 (D.D.C. 2017) (“Because

    materiality is a mixed question of law and fact, courts have

    cautioned against granting a motion to dismiss based on the

    failure to plead materiality ‘unless [the information is] so

    obviously      unimportant         to   a    reasonable    investor       that

    reasonable minds could not differ on the question of their

    importance.’” (quoting Litwin v. Blackstone Grp., L.P., 634

    F.3d   706,    717    (2d   Cir.    2011))).      Defendants’    materiality

    arguments are better addressed at the summary judgment stage.

                  2.     Scheme Liability

           Spartan Securities, Island Stock Transfer, and Dilley

    argue Counts 3, 5, and 7 should be dismissed because the SEC

    fails to allege scheme liability. (Doc. # 23 at 26-27). “[A]

    defendant      commits      deceptive        or   manipulative     acts    in

    furtherance of a fraudulent scheme if he has engaged in

    conduct that had the principal purpose and effect of creating

    a false appearance of fact in furtherance of the scheme.”

    Greene, 2014 WL 11706448, at *1 (quotations omitted).




                                            12
Case 8:19-cv-00448-VMC-CPT Document 44 Filed 06/05/19 Page 13 of 23 PageID 323



           The Complaint alleges Defendants knew the individuals

    that    hired      them       were   creating    undisclosed     blank   check

    companies.         It     further     alleges     Defendants’     filing     of

    fraudulent Form 211 applications played a vital role in the

    scheme. These allegations are sufficient to state a claim for

    scheme liability. See SEC v. First Jersey Sec., Inc., 101

    F.3d 1450, 1471 (2d Cir. 1996) (holding that scheme liability

    extends to those “who had knowledge of the fraud and assisted

    in its perpetration”).

                  3.        In Connection With Requirement

           Defendants also contend that Counts 3 and 6 fail to state

    a claim because none of the statements identified in the

    Complaint were made to the investing public. (Doc. # 22 at

    11;    Doc.   #     23    at    15-16).    “[T]he    ‘in   connection    with’

    requirement is satisfied where the fraud ‘touch[es]’ the

    transaction in some way, including situations where ‘the

    purchase or sale of a security and the [preceding] proscribed

    conduct are part of the same fraudulent scheme.’” Radius

    Capital, 653 F. App’x at 751 (quoting Rudolph v. Arthur

    Andersen & Co., 800 F.2d 1040, 1046 (11th Cir. 1986)).

           Although         the   information      contained   in   the   Form   211

    applications and responses to deficiency letters was not

    filed with the public, that information led to the fraudulent




                                              13
Case 8:19-cv-00448-VMC-CPT Document 44 Filed 06/05/19 Page 14 of 23 PageID 324



    companies’ abilities to be eligible for public quotation.

    Thus, the statements were made in connection with the offer

    and sale of securities. See SEC v. Jones & Co., 312 F. Supp.

    2d 1375, 1382 (D. Colo. 2004) (“[F]alse allegations [in Form

    211 applications] enabling a stock to be publicly traded are

    ‘reasonably calculated to influence the investing public’ and

    hence made ‘in connection with’ the purchase or sale of a

    security.”).

               4.    Scienter

          Defendants argue that Counts 3-7 should be dismissed

    because the Complaint fails to allege Defendants acted with

    the requisite scienter. (Doc. # 22 at 11-23; Doc. # 23 at 16-

    23). Scienter is “a mental state embracing intent to deceive,

    manipulate, or defraud.” Aaron v. SEC, 446 U.S. 680, 686 n.5

    (1980).   The   Eleventh    Circuit   “do[es]   not   require   actual

    knowledge to establish scienter under § 17(a)(1) or Rule 10b-

    5.” Radius Capital, 653 F. App’x at 753. Instead, “[s]cienter

    may be established by a showing of knowing misconduct or

    severe recklessness.” Monterosso, 756 F.3d at 1335 (quoting

    SEC v. Carriba Air, Inc., 681 F.2d 1318, 1324 (11th Cir.

    1982)). “When evaluating scienter, a court must consider the

    entirety of the allegations contained in the complaint and

    not   whether   any   individual      allegation,     scrutinized   in



                                     14
Case 8:19-cv-00448-VMC-CPT Document 44 Filed 06/05/19 Page 15 of 23 PageID 325



    isolation, meets that standard.” Fried v. Stiefel Labs.,

    Inc., No. 11–CV–20853, 2012 WL 4364300, at *5 (S.D. Fla. June

    8, 2012).

          The   Complaint   contains     detailed     allegations     of    the

    source and extent of Dilley, Eldred, and Lopez’s awareness of

    the   fraudulent    scheme.   There     were     multiple     sources    of

    information demonstrating the companies were being used for

    fraudulent purposes, including the companies’ registration

    statements,     FINRA     deficiency          letters,   and      copious

    communications with Mirman, Rose, and Daniels. Specifically,

    Dilley routinely communicated with Mirman and Rose regarding

    the companies, and Mirman and Rose were the primary sources

    of information during the Form 211 application process. (Doc.

    # 1 at ¶¶ 37-50).

          Furthermore, the Complaint’s numerous examples of FINRA

    deficiency    letters    regarding      the     Mirman/Rose    companies

    plausibly allege Lopez – as Spartan Securities and Island

    Stock Transfer’s chief compliance officer – was aware of

    suspicious events creating reasons to doubt the legitimacy of

    these companies. Likewise, the Complaint’s numerous examples

    of Eldred’s communications with Daniels – including Daniels

    asking Eldred if he knew of anyone looking for a shell company

    – plausibly allege Eldred knew or should have known the



                                       15
Case 8:19-cv-00448-VMC-CPT Document 44 Filed 06/05/19 Page 16 of 23 PageID 326



    Daniels companies were undisclosed black check companies.

    (Id. at ¶¶ 103-22).

          In   sum,   taken   as    a    whole,   the   Court   concludes     the

    allegations show that Dilley, Eldred, and Lopez were at least

    severely reckless during the Form 211 application and DTC

    application       processes.         Consequently,       the       Complaint

    sufficiently      alleges      all    Defendants,      including     Spartan

    Securities     and   Island      Stock     Transfer,    acted      with   the

    requisite scienter. See Mizzaro v. Home Depot, Inc., 544 F.3d

    1230, 1254 (11th Cir. 2008) (“Corporations, of course, have

    no state of mind of their own. Instead, the scienter of their

    agents must be imputed to them.”).

          C.    Aiding and Abetting Liability

          Count 2 alleges Dilley, Eldred, and Lopez aided and

    abetted Spartan Securities’ violations of Section 15(c)(2)

    and Rule 15c2-11. (Doc. # 1 at 44-46). Counts 8-10 allege

    Spartan Securities, Island Stock Transfer, Eldred, and Dilley

    aided and abetted violations of Section 17(a). (Id. at 51-

    55). Counts 11-13 allege Spartan Securities, Island Stock

    Transfer, Eldred, and Dilley aided and abetted violations of

    Section 10(b) and Rule 10b-5. (Id. at 57-60).

          To establish aiding and abetting liability, the SEC must

    show: (1) a primary violation by another party; (2) a general



                                          16
Case 8:19-cv-00448-VMC-CPT Document 44 Filed 06/05/19 Page 17 of 23 PageID 327



    awareness by the aider and abettor that his role was part of

    an overall activity that is improper; and (3) the aider and

    abettor provided “substantial assistance” to the violator.

    Big Apple Consulting, 783 F.3d at 800. Defendants argue Counts

    2 and 8-13 should be dismissed because the Complaint fails to

    allege recklessness. (Doc. # 22 at 23-26; Doc. # 23 at 23-

    26). However, as explained above, the Complaint’s allegations

    show that Defendants were at least severely reckless during

    the Form 211 application and DTC application processes.

          Defendants    next   argue   Counts    2   and   8-13   should    be

    dismissed because the Complaint fails to allege that they

    provided substantial assistance. “‘Substantial assistance’

    can be proved by demonstrating the accused aider and abetter

    associated himself with the venture, participated in the

    venture ‘as something that he wished to bring about,’ and

    sought to make the venture succeed.” SEC v. Quiros, No. 16-

    cv-21301-GAYLES, 2016 WL 11578637, at *15 (S.D. Fla. Nov. 21,

    2016) (quoting SEC v. Apuzzo, 689 F.3d 204, 214 (2d Cir.

    2012)).

          The    Complaint   alleges   Spartan    Securities      and   Island

    Stock Transfer served as a one-stop shop to publicly quote

    and   sell   securities    of   numerous    undisclosed    blank     check

    companies. The SEC notes that “[c]entral to the fraud were



                                       17
Case 8:19-cv-00448-VMC-CPT Document 44 Filed 06/05/19 Page 18 of 23 PageID 328



    the public quotation, DTC eligibility, and bulk transfer of

    the    securities.”       (Doc.     #    33   at     31).      According      to    the

    Complaint, Dilley and Eldred provided substantial assistance

    to    this   central     role     by    serving      as       the   principals      and

    signatories for all the FINRA filings. Likewise, allegations

    that Lopez approved responses to FINRA deficiency letters

    without      familiarizing       himself      with    the      companies      despite

    numerous      red     flags   are      sufficient        to    establish      Lopez’s

    substantial assistance. (Doc. # 1 at ¶¶ 72-80). In sum, then,

    the Complaint sufficiently states a claim for aiding and

    abetting liability.

           D.      Violations of Section 5 of the Securities Act

           Count    14     alleges      Spartan    Securities,           Island    Stock

    Transfer, and Dilley violated Section 5 of the Securities

    Act. (Id. at 60). Unless an exemption applies, Section 5

    requires securities offered for sale be registered by filing

    a registration statement with the SEC. 15 U.S.C. § 77e. A

    prima facie case of a Section 5 violation requires the SEC

    demonstrate: “(1) the defendant directly or indirectly sold

    or    offered    to    sell   securities;          (2)    through      the    use    of

    interstate transportation or communication and the mails; (3)

    when no registration statement was in effect.” Big Apple

    Consulting, 783 F.3d at 806-07 (quoting SEC v. Calvo, 378



                                             18
Case 8:19-cv-00448-VMC-CPT Document 44 Filed 06/05/19 Page 19 of 23 PageID 329



    F.3d 1211, 1214 (11th Cir. 2004)). “Once participation in an

    unregistered sale has been shown, the [sellers] have the

    burden    of   proving     an    exemption        to   the   registration

    requirements.” Id. at 807 (quoting Zacharias v. SEC, 569 F.3d

    458, 464 (D.C. Cir. 2009)).

          Registration    of   a    security    is    transaction-specific,

    meaning   “once   a   security     has     been    sold   pursuant   to   a

    registration statement, subsequent sales are not themselves

    sales for which a registration statement is in effect.” SEC

    v. Cavanagh, 155 F.3d 129, 133 (2d Cir. 1998). When the

    registration statements were in effect for the initial sale

    of the securities to the friends and family of Mirman, Rose,

    and Daniels, those registration statements had no effect on

    the subsequent resales of the securities.

          A defendant is liable as a seller under Section 5 if he

    was a “necessary participant” or “substantial factor” in the

    illicit sale. Calvo, 378 F.3d at 1215. A defendant may liable

    for registration violations if he “has conceived of and

    planned the scheme by which the unregistered securities were

    offered or sold.” SEC v. Friendly Power Co., 49 F. Supp. 2d

    1363, 1371 (S.D. Fla. 1999). As explained above, the Complaint

    alleges   Defendants     were    both    necessary     participants   and

    substantial factors in the fraudulent schemes because they



                                       19
Case 8:19-cv-00448-VMC-CPT Document 44 Filed 06/05/19 Page 20 of 23 PageID 330



    assisted in the process to have the securities publicly quoted

    and eventually assisted in the securities’ sales. See Farmer,

    2015 WL 5838867, at *18 (holding defendant who provided false

    information     during   Form    211     process     “was    a   necessary

    participant in the distribution of [the fraudulent company’s]

    stock to the public”). Thus, the Complaint states a claim for

    violations of Section 5.

          E.   Statute of Limitations

          Finally, Defendants argue a majority of the SEC’s claims

    are   time-barred   because     they     are   based    on   conduct    that

    occurred as long as eight and half years ago, which is outside

    the five-year statute of limitations period set forth in 28

    U.S.C. § 2462. (Doc. # 22 at 27-30; Doc. # 23 at 31-35).

          Section    2462    provides      that    “an     action,   suit    or

    proceeding for the enforcement of any civil fine, penalty, or

    forfeiture, pecuniary or otherwise, shall not be entertained

    unless commenced within five years from the date when the

    claim first accrued.” 28 U.S.C. § 2462. For SEC enforcement

    actions that seek civil penalties, this “five-year clock

    begins to tick [] when a defendant’s allegedly fraudulent

    conduct occurs.” Gabelli v. SEC, 568 U.S. 442, 448 (2013).

    Section 2462, however, only applies to claims for legal

    relief, not equitable remedies. Nat’l Parks & Conservation



                                        20
Case 8:19-cv-00448-VMC-CPT Document 44 Filed 06/05/19 Page 21 of 23 PageID 331



    Ass’n, Inc. v. Tenn. Valley Auth., 502 F.3d 1316, 1326 (11th

    Cir.    2007).      “Disgorgement       in   the    securities-enforcement

    context is a ‘penalty’ within the meaning of § 2462, and so

    disgorgement actions must be commenced within five years of

    the date the claim accrues.” Kokesh v. SEC, 137 S. Ct. 1635,

    1639 (2017).

           The    SEC     requests    the   Court:     (1)   permanently    enjoin

    Defendants from violating the federal securities laws; (2)

    direct       Island    Stock     Transfer    to    pay   disgorgement    with

    prejudgment interest; (3) direct Defendants to pay civil

    money penalties; and (4) impose penny stock bars against

    Spartan Securities, Dilley, Eldred, and Lopez. (Doc. # 1 ¶

    14). The first and fourth requests seek equitable relief to

    enjoin future conduct, and therefore, Section 2462 does not

    apply to them. See SEC v. Graham, 823 F.3d 1357, 1361 (11th

    Cir. 2016); (“An injunction therefore is not a penalty within

    the meaning of § 2462.”); United States v. Banks, 115 F.3d

    916, 919 (11th Cir. 1997) (holding a government action to

    enjoin future conduct was a claim for equitable relief not

    subject to Section 2462).

           The second and third requests, by contrast, are covered

    by Section 2462. Nonetheless, the SEC argues it is pursuing

    “a single course of conduct extending over a multi-year



                                            21
Case 8:19-cv-00448-VMC-CPT Document 44 Filed 06/05/19 Page 22 of 23 PageID 332



    period” for the scheme liability claims under Rule 10b-5 and

    Section 17(a). (Doc. # 33 at 29). “Under the continuing

    violations doctrine, the statute of limitations is tolled for

    a   claim   that   otherwise   would   be   time-barred   where   the

    violation giving rise to the claim continues to occur within

    the limitations period.” Tenn. Valley Auth., 502 F.3d at 1322.

    Thus, because some of the SEC’s claims are based on scheme

    liability extending into a period within the statute of

    limitations, the SEC’s relief is not barred by Section 2462.

    IV.   Conclusion

          As outlined above, the Complaint satisfies the pleading

    requirements of Federal Rules of Civil Procedure 8(a) and

    9(b). The Complaint also plausibly states claims for numerous

    violations of securities laws, including aiding and abetting

    those violations. Finally, the SEC’s claims are not barred by

    the statute of limitations period set forth in Section 2462.

    As a result, the Motions to Dismiss are denied.

          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

    (1)   Defendant Micah Eldred’s Motion to Dismiss (Doc. # 22)

          and Defendants Spartan Securities Group, LTD, Island

          Capital Management, Carl Dilley, and David Lopez’s Joint

          Motion to Dismiss (Doc. # 23) are DENIED.



                                     22
Case 8:19-cv-00448-VMC-CPT Document 44 Filed 06/05/19 Page 23 of 23 PageID 333



    (2)   Defendants are directed to file their answers to the

          Complaint by June 14, 2019.

          DONE and ORDERED in Chambers, in Tampa, Florida, this

    5th day of June, 2019.




                                     23
